Citation Nr: 1510208	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  08-39 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to increased initial ratings for hypertension, rated as noncompensable prior to December 10, 2013, and 10 percent thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the Air Force from November 1975 to November 1979 and in the Air National Guard from March 1998 to March 2006.  Prior to this second period of active duty, the Veteran also had over 20 years of active service and over two years of inactive service in the Air National Guard.  

This matter came to the Board of Veterans' Appeals (Board) from an October 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which granted service connection for hypertension with a noncompensable evaluation effective April 1, 2006.  In a February 2014 rating decision, the Agency of Original Jurisdiction (AOJ) increased the Veteran's rating to 10 percent effective December 10, 2013.  

This matter was remanded in January 2012, and November 2013 for further development.  

In the prior remands, the Board referred a claim which is inextricably intertwined with the claim for increased rating on appeal.  To date, no action has been taken on the referred issue.  Therefore, the Board refers the issue of whether new and material evidence has been submitted to reopen a claim for service connection for "cardiac condition aortic insufficiency, tricuspid insufficiency, atrial fibrillation, medication required" (hereinafter cardiac condition) to the AOJ for appropriate action.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is necessary prior to adjudication of the issue on appeal.
Service connection for a cardiac condition was denied in the October 2006 rating decision that is the subject of this appeal.  In May 2007, the Veteran filed a Notice of Disagreement (NOD), but he failed to respond to a November 2007 letter from the RO asking him to clarify whether he wished to appeal that issue.  As such, the Board finds that the Veteran did not submit a NOD that could be reasonably construed as disagreeing with the October 2006 denial of service connection for a heart condition within one year from the date of that decision and the October 2006 rating decision as to that issue is final.  38 C.F.R. §§ 20.201, 20.302, 20.1103 (2014).

The Veteran raised the issue of a cardiac condition again in his December 22, 2008, substantive appeal.  On the same date, the RO sent the Veteran a notification letter informing him that they were processing his cardiac condition claim.  Specifically, the December 2008 notice letter stated that because the October 2006 decision had become final (see above), the Veteran had to submit new and material evidence related to his cardiac condition to reopen the claim.
 
Subsequently, in March 2009 the AOJ erroneously executed a deferred rating decision stating that the issue of entitlement to service connection for a cardiac condition was on appeal.  However, as previously noted, the Veteran did not perfect an appeal on his claim for service connection for a cardiac condition.  Moreover, even if the Veteran had perfected his appeal as to that issue (which he did not) the AOJ has never issued a statement of the case (SOC) on that issue.  

Ultimately, because the Veteran did not file a timely NOD with the October 2006 rating decision denying service connection for a cardiac condition; because the AOJ has not issued a SOC on the issue of entitlement to service connection for a cardiac condition (which indicates that the RO does not considered the issue on appeal); and because the AOJ has not adjudicated the issue of whether new and material evidence has been submitted to reopen the claim for service connection for a cardiac condition, the Board finds that it does not have jurisdiction over that claim.  38 C.F.R. § 20.101 (2014).  The claim is once again referred to the AOJ.
Regarding the claim on appeal, the Board finds that this issue is inextricably intertwined with the referred issue of whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for a cardiac condition.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1990) (issues are inextricably intertwined when they are so closely tied together that a final Board decision cannot be rendered unless all are adjudicated); see also 38 C.F.R. § 4.104, Diagnostic Code 7101, Notes (1) and (2) (2014).  As such, a decision on the claim for increased initial ratings will be deferred pending adjudication of the referred claim.  

Additionally, the Board notes that pursuant to the November 2013 remand directives, the Veteran was afforded a hypertension examination in December 2013, and an addendum opinion was provided in February 2014.  However, neither opinion addressed the questions presented by the Board in the November 2013 remand instructions.  As a sufficient opinion has not been provided and the Veteran has not had a hypertension examination since December 2013, the Board finds that a current examination and opinion should be obtained.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also 38 C.F.R. § 3.159(c)(4) (2014).

Accordingly, the case is REMANDED for the following actions:

1. The AOJ should undertake all appropriate development and then adjudicate the issue of whether new and material evidence has been received to reopen the claim for service connection for a cardiac condition.

2. Obtain any relevant private or VA treatment records pertaining to the Veteran's claims for increased ratings for hypertension.

3. After the development in #1 and #2 has been completed, schedule the Veteran for an appropriate VA examination, preferably with a cardiologist, to determine the current severity of his service-connected hypertension.  The claims folder should be made available to and reviewed by the examiner.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The examiner should identify all residuals attributable to the Veteran's service-connected hypertension.  The examiner should also address the impact the Veteran's hypertension has on his daily life and employability.

The examiner should also include a discussion of the clinical significance, if any, of the aortic and tricuspid insufficiency and atrial fibrillation on B-blocker now normal sinus rhythm, as it relates to the service-connected hypertension.  The examiner should specifically discuss service treatment records and post-service medical evidence of record as it relates to these conditions.  

A comprehensive report, including complete rationales for all conclusions reached, must be provided.

4. If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental SOC and afforded a reasonable opportunity for response.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






